Citation Nr: 0946530	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  09-17 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an earlier effective date for the award of 
dependency and indemnity compensation (DIC).


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's son


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1964 to July 1968.  
He received the Vietnam Campaign Medal and Vietnam Service 
Medal.  He died on October [redacted], 1980.  The appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2008 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. Louis, 
Missouri.  

In September 2009, the appellant and a witness testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing is of record.  

At the hearing, it was indicated that additional written 
evidence would be submitted.  The record does not contain any 
evidence received subsequent to the March 2009 Statement of 
the Case (SOC).  Moreover, the appellant did not provide any 
information as to the nature of any additional written 
evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran died in October 1980.  The certificate of death 
lists the immediate cause of death as neurofibrosarcoma with 
metastases.  

Historically, the appellant's claim for entitlement to 
service connection for the cause of the Veteran's death was 
granted in September 1991.  In April 1992, VA obtained a 
medical opinion that the Veteran's neurofibrosarcoma could 
not be classified as a soft tissue sarcoma.  Therefore, it 
was not subject to presumptive service connection due to 
Agent Orange exposure.  Based on the medical opinion, the RO 
proposed, in June 1992, to sever service connection for the 
cause of the Veteran's death.  The appellant was notified of 
this proposed action by a letter issued in October 1992, and 
was provided with 60 days to submit evidence to show that the 
proposed action should not be taken.  The record reflects 
that she did not submit additional evidence.  By a rating 
decision, dated in January 1993, the RO severed service 
connection for the cause of the Veteran's death.  The 
appellant was notified of this decision by correspondence 
dated in March 1993.  That correspondence included 
information on the appellant's appeal rights.  In April 1994, 
due to the publication in the Federal Register on January 4, 
1994 of relevant notice by the VA as to presumptive service 
connection, the RO readjudicated, but continued the denial 
of, the appellant's claim.  The appellant did not appeal the 
rating decision.

In June 2007, the appellant filed a claim to reopen her DIC 
claim.  She requested that if DIC was granted, the effective 
date be designated as October 1990, the date on which she 
filed the original claim for which service connection was 
granted.

In June 2008, the RO granted service-connection for the cause 
of the Veteran's death with an effective date of June 2007.  
In her substantive appeal, dated in May 2009, the appellant 
avers that her benefits were severed due to a "clear and 
unmistakable error of April 15, 1992", the date of the 
medical opinion which stated that neurofibrosarcoma was not a 
soft tissue cancer.  At the September 2009 Board hearing, the 
appellant averred that the RO had committed a clear and 
unmistakable error in the January 1993 rating decision to 
sever service connection for the cause of the Veteran's 
death.

The Board finds that the appellant has raised the issue that 
her claim for an earlier effective date is based on clear and 
unmistakable error (CUE) in the January 1993 rating decision.  
The Board further finds that the issue of an earlier 
effective date, currently before the Board, is inextricably 
intertwined with the CUE issue raised by the appellant.  
However, the RO must adjudicate the CUE matter prior to 
appellate consideration.  Therefore, the Board cannot 
adjudicate the earlier effective date issue at this time.  
See Harris v. Derwinski, 1 Vet. App. 181 (1991) (prohibiting 
the adjudication of claims that are inextricably intertwined 
based upon the recognition that claims related to each other 
should not be subject to piecemeal decision-making or 
appellate litigation).

Prior to any adjudication of the earlier effective date 
issue, the RO should clarify whether the appellant submitted 
any additional evidence at the Board hearing, whether the 
appellant waived RO consideration of any such evidence, and 
if such evidence was submitted, the RO should associate it 
with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file the 
evidence, if any, which the appellant 
indicated, at the September 2009 Board 
hearing, would be submitted, and which is 
not yet associated with the claims file.  

2.  Contact the appellant and ask her to 
provide any additional argument, or 
evidence, with respect to the issue of CUE 
in a January 1993 rating decision.

3.  After affording the appellant a 
reasonable period of time in which to 
respond, the AOJ should adjudicate the 
matter of whether there was CUE in the 
January 1993 rating decision which severed 
service connection for the cause of death 
of the Veteran.  A separate rating action 
should be issued by the AOJ.  If such a 
rating action is unfavorable to the 
appellant, it will not be before the 
undersigned unless it is appealed by the 
appellant to the Board.

4.  After completing any additional 
necessary development, the AOJ should 
readjudicate the issue of an earlier 
effective date on appeal.  If the 
disposition remains unfavorable, the AOJ 
should furnish the appellant a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


